                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


DENNIS LEON CLARK,                               )
                                                 )
                         Plaintiff,              )
                                                 )
v.                                               )
                                                 )       Case No: 19-cv-2625-DDC-TJJ
                                                 )
JET.COM/WALMART,                                 )
                                                 )
                         Defendant.              )


              ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

          Plaintiff commenced this action pro se on October 11, 2019 by filing a Complaint (ECF

No. 1) alleging employment discrimination under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq., naming Jet.com/Walmart as Defendant. This matter comes before the

Court on Plaintiff’s Motion for Appointment of Counsel (ECF No. 4).

          Unlike a criminal defendant, a plaintiff in a civil case has no constitutional or statutory

right to appointed counsel.1 For parties proceeding in forma pauperis, 28 U.S.C. § 1915(e)(1)

provides discretionary authority to “request an attorney to represent any person unable to afford

counsel.” The provision, however, does not provide a statutory right to counsel.2 In determining

whether to appoint counsel under 28 U.S.C. § 1915(e), the Tenth Circuit has directed district

courts to evaluate the following factors: “the merits of the litigant’s claims, the nature of the

factual issues raised in the claims, the litigant’s ability to present his claims, and the complexity



1
    Castner v. Colo. Springs Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992).
2
 See, e.g., Leon v. Garmin Int’l., No. 10-2495-JTM, 2010 WL 4174643, at *1 (D. Kan. Oct. 20,
2010).


                                                     1
of the legal issues raised by the claims.”3 The burden is on Plaintiff to convince the Court that

his claim has sufficient merit to warrant the appointment of counsel.4 In this instance, the Court

examines Plaintiff’s complaint to determine whether he satisfies his burden. Plaintiff’s

complaint does not provide a sufficient basis for the Court to find that this action warrants

appointment of counsel.

         Based on the Court’s review of the documents Plaintiff has filed to date, the Court finds

that Plaintiff appears able to adequately communicate to the Court the pertinent facts giving rise

to his claims. Plaintiff appears to have used the employment discrimination forms provided by

this Court to assist him in preparing his Complaint, and he has supplemented those with

additional writings. This case asserts claims against a single defendant. Given the liberal

standards governing pro se litigants, if Plaintiff devotes sufficient efforts to presenting his case,

he can do so adequately without the assistance of counsel. The Court finds that Plaintiff has not

met his burden for appointment of counsel under 28 U.S.C. § 1915(e)(1).

         The district court also has discretion to appoint counsel for a plaintiff who asserts claims

under Title VII “in such circumstances as the court may deem just.”5 The Tenth Circuit has

identified four factors which are relevant when evaluating motions for the appointment of

counsel in Title VII cases.6 Before the Court may appoint counsel, the “plaintiff must make

affirmative showings of (1) financial inability to pay for counsel; (2) diligence in attempting to




 3
  Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (citing Rucks
 v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).
 4
     Hill, 393 F.3d at 1115.
 5
     42 U.S.C. § 2000e-5(f)(1).
 6
     Castner, 979 F.2d at 1420-21.

                                                   2
secure counsel; and (3) meritorious allegations of discrimination.”7 In addition, “plaintiff’s

capacity to present the case without counsel should be considered in close cases as an aid in

exercising discretion.”8 The discretion granted to the court in appointing counsel is extremely

broad.9

            Because Congress did not provide any mechanism for compensating appointed counsel,

however, Castner cautions the “[t]houghtful and prudent use of the appointment power . . . so

that willing counsel may be located without the need to make coercive appointments.”10

Indiscriminate appointment of volunteer counsel to undeserving claims wastes precious

resources and may discourage attorneys from providing pro bono services.11

            The Court has reviewed Plaintiff’s Motion for Appointment of Counsel under these

standards. Based on the Court’s review of the motion, along with the complaint and other

pleadings filed in the case, the Court finds that Plaintiff has shown financial inability to pay for

counsel and diligence in attempting to secure counsel. However, Plaintiff does not show he has

made any attempt to obtain counsel.

            Where the complaint and attachments thereto provide the only basis upon which the

Court can assess the merits of Plaintiff’s claims, insufficient information exists to warrant the

appointment of counsel at this time. Finally, the Court already has considered the fourth Castner




 7
      Id.
 8
      Id. at 1421.
 9
      Id. at 1420.
 10
      Id.
 11
      Id.


                                                   3
factor, i.e., Plaintiff’s capacity to present the case without counsel. The Court therefore declines

to appoint counsel for Plaintiff under 42 U.S.C. § 2000e-5(f)(1).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Appointment of Counsel

(ECF No. 4) is DENIED.

       Dated in Kansas City, Kansas this 21st day of October, 2019.




                                                                    Teresa J. James
                                                                    U. S. Magistrate Judge




                                                  4
